MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                  FILED
regarded as precedent or cited before any                                          Oct 13 2020, 8:23 am

court except for the purpose of establishing                                           CLERK
the defense of res judicata, collateral                                            Indiana Supreme Court
                                                                                      Court of Appeals
                                                                                        and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Mark A. Thoma                                            Curtis T. Hill, Jr.
Leonard, Hammond, Thoma & Terrill                        Attorney General of Indiana
Fort Wayne, Indiana
                                                         Myriam Serrano
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

John A. Trigg,                                           October 13, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-1078
        v.                                               Appeal from the Allen Superior
                                                         Court
State of Indiana,                                        The Honorable Frances C. Gull,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         02D05-1911-F4-107



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-1078 | October 13, 2020                Page 1 of 6
                                            Case Summary
[1]   John A. Trigg (“Trigg”) appeals the revocation of his placement in the Allen

      County Drug Court Diversion Program (“the Program”). He presents the sole

      issue of whether the trial court abused its discretion by revoking his placement.

      We affirm.



                                 Facts and Procedural History
[2]   On November 8, 2019, the State of Indiana charged Trigg with the following

      offenses: Possession of Methamphetamine, as a Level 4 felony,1 Possession of

      Cocaine, as a Level 5 felony,2 Possession of a Narcotic Drug, as a Level 5

      felony,3 Driving With a Suspended License, as a Class A misdemeanor,4 and

      Possession of Marijuana, as a Class B misdemeanor.5 On December 2, 2019,

      Trigg pled guilty to all the charges. The trial court took the guilty plea under

      advisement6 and ordered that Trigg be placed in the Program.




      1
          Ind. Code § 35-48-4-6.1(a).
      2
          I.C. § 35-48-4-6(a).
      3
          I.C. § 35-48-4-6(a).
      4
          I.C. § 9-24-19-2.
      5
          I.C. § 35-48-4-11(a)(1).
      6
        Indiana Code Section 23-33-16-14(a) provides that a court, without entering a judgment of conviction, may
      defer proceedings against an individual and place the individual in a problem-solving court program if the
      individual meets conditions for eligibility, pleads guilty and consents to the referral, and the judge,
      prosecuting attorney, and the individual agree on conditions for participation and the duration of those
      conditions.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1078 | October 13, 2020                 Page 2 of 6
[3]   On December 10, 2019, Trigg was released from an Allen County detention

      facility. On the following day, a bench warrant was issued for Trigg’s arrest

      because he had reportedly absconded from his alternative placement. The trial

      court conducted a compliance hearing on December 16, 2019. Trigg was not

      sanctioned and was permitted to continue in his placement. On March 5, 2020,

      the trial court issued a second bench warrant upon allegations that Trigg had

      again absconded. On March 9, 2020, a third bench warrant was issued upon

      Trigg’s failure to appear at a scheduled court hearing.


[4]   On March 23, 2020, the State filed a petition to terminate Trigg’s participation

      in the Program. The State alleged that Trigg had not completed residential

      programming, had failed to report to his case manager, had failed to appear in

      court as ordered, was noncompliant with random drug screens, and had failed

      to maintain good behavior. On March 24, 2020, Trigg appeared in court and

      admitted to the allegations. The trial court terminated Trigg’s participation in

      the Program and entered judgments of conviction.


[5]   On April 23, 2020, Trigg was given concurrent sentences of ten years for

      Possession of Methamphetamine, five years for Possession of Cocaine, five

      years for Possession of a Narcotic Drug, one year for Driving with a Suspended




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1078 | October 13, 2020   Page 3 of 6
      License, and 180 days for Possession of Marijuana. 7 Trigg now appeals the

      revocation decision.



                                   Discussion and Decision
[6]   Indiana Code Section 33-23-16-5 defines a drug court as “a problem-solving

      court focused on addressing the substance abuse issues of defendants or

      juveniles in the criminal justice system by: (1) bringing together substance

      abuse rehabilitation professionals, local social programs, and intensive judicial

      monitoring; and (2) linking eligible defendants or juveniles to individually

      tailored programs or services.” Pursuant to Indiana Code Section 33-23-16-

      14.5, a problem-solving court may terminate an individual’s participation in the

      program if the individual has violated at least one of the conditions of the

      individual’s participation agreement or case management plan. If, after

      conducting a hearing, the problem-solving court judge or hearing officer finds

      that an individual participating in a problem-solving court program has violated

      a condition of the program, the judge or hearing officer may continue the

      individual’s participation in the problem-solving court program with or without

      modifying or expanding the individual’s conditions for participating in the




      7
        Trigg’s highest offense was a Level 4 felony. Indiana Code Section 35-50-2-5.5 provides that a person
      convicted of a Level 4 felony is subject to a sentence of between two years and twelve years, with six years as
      the advisory sentence. Trigg does not challenge his aggregate ten-year sentence.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1078 | October 13, 2020                    Page 4 of 6
      problem-solving court program; or terminate the individual’s participation in

      the program. See id.


[7]   A drug court program is akin to a community corrections program and, like

      probation, serves as an alternative to commitment to the Indiana Department of

      Correction. Withers v. State, 15 N.E.3d 660, 664 (Ind. Ct. App. 2014). A

      defendant is not entitled to serve a sentence in either probation or a community

      corrections program. Id. Placement is a matter of grace and a conditional

      liberty that is a favor as opposed to a right. Id. We review the trial court’s

      decisions for drug court program violations only for an abuse of discretion. Id.

      at 665 (citing Prewitt v. State, 878 N.E.2d 184, 188 (Ind. 2007)). ‘“An abuse of

      discretion occurs where the decision is clearly against the logic and effect of the

      facts and circumstances.”’ Id.


[8]   Trigg’s participation in the Program was remarkably unsuccessful. Between

      December 11, 2019 and March 9, 2020, three bench warrants were issued for

      Trigg’s arrest. By his own admission, Trigg failed to successfully complete his

      residency, comply with random drug screens, appear in court as ordered, report

      to his case manager, and maintain good behavior. His admission alone is

      sufficient to affirm the trial court’s judgment to revoke his placement. E.g.,

      Pierce v. State, 44 N.E.3d 752, 755 (Ind. Ct. App. 2015).


[9]   Trigg contends that he suffers from autism, anxiety, and substance abuse

      disorders and needs more intensive therapy than that offered by the Program.

      He details his juvenile and criminal history (eight delinquency adjudications,


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1078 | October 13, 2020   Page 5 of 6
       nine felonies, and ten misdemeanors) and failed responses to rehabilitative

       efforts (three probation revocations, one suspended sentence revocation, two

       failed sentence modifications, one revocation of home detention placement,

       and an unsuccessful discharge from a HOPE program). With that background,

       he argues that his failure in the Program was a “foregone conclusion” and he

       was “fast-tracked” through a process that involved his forfeiture of the right to

       negotiate for a favorable plea agreement. Appellant’s Brief at 18. Trigg claims

       that the trial court’s response was overly harsh for what he characterizes as a

       first offense. But Trigg’s attempt to shift responsibility for his rehabilitative

       success to the trial court is unavailing. Given the facts and circumstances

       before the court – that is – Trigg’s woeful lack of cooperation, the trial court did

       not abuse its discretion in revoking Trigg’s placement.



                                               Conclusion
[10]   Trigg has failed to demonstrate an abuse of the trial court’s discretion.


[11]   Affirmed.


       Vaidik, J., and Weissmann, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1078 | October 13, 2020   Page 6 of 6